Action to restrain respondent Varacalli from interfering with appellant’s claimed right of access over said respondent’s property. Judgment in favor of respondent Varacalli and against *743.lie plaintiff, dismissing the complaint and decreeing that said respondent have ight of way across her property; and order denying plaintiff’s motion to reopen he case for the purpose of permitting her to offer additional evidence, unanimously affirmed, with costs to respondent Varacalli. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.